Citation Nr: 0505779	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  04-08 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
February 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
bilateral hearing loss, asbestosis, and hypertension.  

The veteran provided testimony at a videoconference at the RO 
before the undersigned Veterans Law Judge in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that a Veterans Claims Assistance Act of 2000 
(VCAA) notice must be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board does not find that any 
correspondence provided to the appellant by the RO meets 
these requirements concerning the claim for service 
connection for asbestosis.  

The report of the February 1946 examination conducted prior 
to discharge shows blood pressure readings of 136/90 and 
138/88.  At the videoconference, the veteran reported that he 
received an employment examination immediately subsequent to 
service discharge at "Aerobox" in Bedford, Massachusetts, 
which reportedly showed hypertension.  The veteran also 
reported that he began receiving Social Security 
Administration (SSA) disability benefits at the age of 62 
due, in part, to his lung disability.  The RO should attempt 
to obtain these records.  

The veteran reported that he removed and installed asbestos 
while aboard ship in service.  A VA examination of the 
respiratory system was conducted in December 2002.  The 
diagnoses included findings compatible with pulmonary 
asbestosis.  The examiner did not provide any comments 
regarding the etiology of the veteran's lung disorders.  
Further opinion is needed.  

In light of the veteran's reported inservice history, the 
Board finds that examination should be conducted regarding 
the veteran's hearing loss and hypertension.   

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  Send the veteran a VCAA letter with 
respect to his claim for service 
connection for asbestosis.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records which have not 
been previously submitted pertaining to 
treatment for all disabilities in issue 
covering the period following his release 
from active duty to the present.  In 
particular, the RO should request copies 
of examination and/or treatment records 
from Aerobox in Bedford, Massachusetts.  
The veteran should also be advised that 
he should submit statements from any 
persons who may comment on his in-
service, and post-service symptoms that 
pertain to his hearing loss or treatment 
for hypertension or lung disorders.   

3.  The RO should contact the Social 
Security Administration and obtain copies 
of any decision awarding the appellant 
disability benefits from that agency as 
well as copies of the medical records 
utilized in making that determination.

4.  The RO should make arrangements with 
the Biloxi, Mississippi, VA medical 
facility for the veteran's claims folder 
to be forwarded to the physician who 
conducted the VA examination in December 
2002 (or if unavailable to another VA 
physician) in order to review the claims 
folder, to include any additional 
evidence.  Request the examiner to 
provide an addendum addressing whether it 
is at least as likely as not (that is, a 
probability of 50 percent or better) that 
any current respiratory disorder is 
related to the appellant's period of 
active duty.  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the addendum.  The rationale for any 
opinion expressed should be included in 
the addendum.  

5.  The RO should schedule the veteran 
for a VA examination to determine the 
etiology of his hearing loss.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
his hearing loss is related to disease or 
injury, including noise exposure, during 
the veteran's active military service?  
If this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report.  The rationale for any opinion 
expressed should be included in the 
addendum.  

6.  The RO should schedule the veteran 
for a VA examination to determine the 
etiology of his hypertension.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  Direct the 
examiner's attention to the February 1946 
separation examination, which relates 
blood pressure readings of 136/90 and 
138/88.  The examiner should render an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that his current 
hypertension is related to his period of 
active duty.  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  Request the examiner to 
comment on the clinical significance of 
the inservice elevated reading as it 
relates to his current diagnosis.  The 
rationale for any opinion expressed 
should be included in the report.  The 
claims file must be made available to and 
reviewed by the examiner.

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




